 1   RANDY RISNER
     Interim City Attorney, SBN 172552
 2   BY: TIMOTHY R. SMYTH
 3   Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street
     Vallejo, CA 94590
 5   Tel: (707) 648-4545
 6   Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
 7   Attorneys for Defendants,
     CITY OF VALLEJO, RYAN McMAHON
 8
 9   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
10   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
11
     505 Seventeenth Street
12   Oakland, California 94612
     Telephone: (510) 452-5500
13   Facsimile: (510) 452-5510
14   Attorneys for Plaintiff I.F., through her Next Friend,
     SHASTA SKINNER
15
     JOHN L. BURRIS, Esq., SBN 69888
16   ADANTE D. POINTER, Esq., SBN 236229
17   LATEEF H. GRAY, Esq., SBN 250055
     PATRICK M. BUELNA, Esq., SBN 317043
18   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
19   7677 Oakport St., Suite 1120
20   Oakland, CA 94621
     Telephone: (510) 839-5200
21   Facsimile: (510) 839-3882
     Attorneys for Plaintiffs R.F., through his guardian ad litem
22   SHENA BATTEN, PAULA MCGOWAN,
23   and RONELL FOSTER, SR.

24
25
26
27
28



     Case No. 2:18-cv-00673-JAM-CKD                                 Joint Status Report
                                                  -1-
 1
 2                               UNITED STATES DISTRICT COURT
 3        FOR THE EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 4
 5   I.F., by and through her Next Friend,             Case No: 2:18-cv-00673-JAM-CKD
     SHASTA SKINNER, individually and as
 6   successor-in-interest to Decedent RONELL
                                                       JOINT STATUS REPORT AND
     FOSTER; R.F., by and through his guardian
 7                                                     STIPULATION AND ORDER
     ad litem SHENA BATTEN, individually and
 8   as successor-in-interest to Decedent
     RONELL FOSTER; PAULA McGOWAN,
 9   individually; and RONELL FOSTER, SR.
10                 Plaintiffs,
11
            vs.
12
     CITY OF VALLEJO; a municipal
13   corporation; RYAN McMAHON, individually
14   as a Police Officer for the CITY OF
     VALLEJO; and DOES 1-50, inclusive,
15   jointly and severally,
16
                   Defendants.
17
            On October 9, 2019, this Court entered an order staying discovery of this case
18
     as to Defendant Officer Ryan McMahon while the District Attorney for the County of
19
20   Solano investigated the underlying case to determine whether to bring criminal

21   charges. This investigation was completed as of Friday, January 31, 2020, with the

22   District Attorney deciding not to prosecute Defendant Officer McMahon.

23          Pursuant to this Court’s order, counsel for the City notified all parties on Monday,

24   February 3, 2020, regarding the District Attorney’s decision. As such, the Plaintiffs now
25   seek to depose Officer McMahon, which is currently set for February 27, 2020.
26          Given the above, the parties respectfully request that, subject to the Court’s
27   calendar, the Court modify the case management and trial dates for this matter as
28   follows:



     Case No. 2:18-cv-00673-JAM-CKD                                        Joint Status Report
                                                 -2-
 1     Case Event                             Current Date              Proposed Date
 2        1. Expert disclosures               March 4, 2020             April 8, 2020
 3        2. Rebuttal expert disclosures      March 25, 2020            April 22, 2020
 4
          3. Joint Statement                  April 20, 2020            May 11, 2020
 5           summarizing all law and
             motion
 6        4. Close of discovery               May 27, 2020              June 1, 2020
 7
          5. Filing of Dispositive            June 30, 2020             UNCHANGED
 8           Motions

 9        6. Hearing on dispositive           July 28, 2020             UNCHANGED
             motions
10
          7. Pretrial conference              October 16, 2020          UNCHANGED
11
12        8. Trial                            December 7, 2020          UNCHANGED

13
     Good Cause Regarding the Above Request:
14
15          Discovery as to Defendant McMahon was stayed until January 31, 2020 – the

16   date of the DA’s investigation being concluded. Defendant McMahon’s deposition

17   testimony is integral to the case, and the experts for all parties shall need his testimony

18   to develop their respective opinions. Defendant McMahon’s deposition is now set for

19   February 27, 2020, and under the current timelines for the case, there is not enough
20   time for Defendant McMahon’s testimony to be transcribed with copies then provided to
21   experts for review and to develop opinions. The parties agree that good cause exists
22   to extend the deadlines as outlined above so as to be able to complete the necessary
23   discovery in this action. These changes will not affect deadlines for dispositive motions
24   or the pretrial conference and trial dates.
25
      DATED: February 7, 2020                        Respectfully submitted,
26
27                                                   _/s/ Timothy R. Smyth
                                                     TIMOTHY R. SMYTH
28
                                                     Deputy City Attorney
                                                     Attorney for Defendants


     Case No. 2:18-cv-00673-JAM-CKD                                         Joint Status Report
                                                   -3-
 1
 2    DATED: February 7, 2020
 3                                                /s/ Adante Pointer
                                                 Adante Pointer
 4                                               Attorneys for Plaintiffs, R.F., Paula
                                                 McGowan, and Ronell Foster, Sr.
 5                                               Law Offices of John Burris
 6
 7    DATED: February 7, 2020
                                                  /s/ Michael Haddad
 8
                                                 Michael Haddad
 9                                               Attorneys for Plaintiff, I.F.
                                                 Haddad & Sherwin LLP
10
11
12
                                            ORDER
13
           Based on the parties’ stipulation, and with good cause appearing therefore,
14
     IT IS HEREBY ORDERED:
15
           The case management and trial dates are continued as outlined in the chart above.
16
17
     DATED: 2/10/2020                       /s/ John A. Mendez________
18
                                            Hon. John A. Mendez
19                                          U. S. District Court Judge

20
21
22
23
24
25
26
27
28



     Case No. 2:18-cv-00673-JAM-CKD                                        Joint Status Report
                                              -4-
